985 F.2d 562
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Samuel SPIVEY, Defendant-Appellant.
No. 92-1962.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1993.

Before MERRITT, Chief Judge, RALPH B. GUY, JR., and DAVID A. NELSON, Circuit Judges.

ORDER

1
Samuel Spivey appeals a district court order denying his post-trial motion requesting relief from judgment under Fed.R.Civ.P. 60(b).   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1992, Spivey pled guilty to distributing cocaine base and was sentenced to 140 months imprisonment.   Spivey did not file a direct appeal.   Approximately two months after his sentencing, Spivey filed a "Motion for relief from judgment" pursuant to Fed.R.Civ.P. 60(b).   In his motion, Spivey argued that the United States did not establish territorial jurisdiction over his crimes.   The district court summarily denied the motion.   Spivey has filed a timely appeal.


3
Initially, we note that Spivey's motion should have been liberally construed as a motion to vacate filed pursuant to 28 U.S.C. § 2255.   Under this construction, we conclude that Spivey has failed to show a fundamental defect in the proceedings that inherently resulted in a complete miscarriage of justice or an error so egregious that it amounted to a violation of due process.   United States v. Ferguson, 918 F.2d 627, 630 (6th Cir.1990) (per curiam).


4
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.